NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JERRAL M. BELL, DC #S24476,                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )      Case No. 2D18-3511
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Sarasota
County; Stephen M. Walker, Judge.

Jerral M. Bell, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.



SLEET, ROTHSTEIN-YOUAKIM, and BADALAMENTI, JJ., Concur.